Case: 16-41237      Document: 00514101990         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-41237
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 3, 2017
                                                                           Lyle W. Cayce
ANDREW PHILLIPS NICHOLS,                                                        Clerk


                                                 Petitioner–Appellant,

v.

WARDEN, FCI BEAUMONT LOW,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CV-165


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Andrew Phillips Nichols, federal prisoner # 07945-010, was convicted of
producing visual depictions of child pornography, in violation of 18 U.S.C.
§ 2251(a) and (e), and was sentenced to 210 months of imprisonment and a
lifetime of supervised release. He appeals the dismissal of his 28 U.S.C. § 2241
petition in which he argued that he is actually innocent of the offense of
conviction. His conclusional argument that the savings clause of 28 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41237    Document: 00514101990     Page: 2   Date Filed: 08/03/2017


                                 No. 16-41237

§ 2255(e) is unconstitutionally vague fails to show that the district court erred
in dismissing his § 2241 petition. See Pack v. Yusuff, 218 F.3d 448, 451-52 (5th
Cir. 2000).
      The judgment of the district court is AFFIRMED.




                                       2